Appeal from an order of the Family Court, Oneida County (James R. Griffith, J), entered March 9, 2012 in a proceeding pursuant to Family Court Act article 10. The order, among other things, terminated respondent’s parental rights.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Memorandum: Respondent father appeals from an order adjudicating his son a permanently neglected child, terminating the father’s parental rights, and granting guardianship and *1525custody rights to petitioner. The father stipulated to the finding of permanent neglect but contends that a suspended judgment would have been in the child’s best interests. We reject that contention. The evidence supports Family Court’s determination that termination of the father’s parental rights is in the best interests of the child (see Matter of Moniea C., 9 AD3d 888, 888 [2004]), and that the father’s negligible progress in addressing his chronic substance abuse “was not sufficient to warrant any further prolongation of the child’s unsettled familial status” (Matter of Maryline A., 22 AD3d 227, 228 [2005]).
The challenge by petitioner to the posttermination visitation provision of the order is not properly before us in the absence of a cross appeal by petitioner (see Matter of Carl G. v Oneida County Dept. of Social Servs., 24 AD3d 1274, 1276 [2005]). Present—Scudder, EJ., Centra, Garni, Sconiers and Martoche, JJ.